Exhibit 10.1
 
 OPTIONABLE, INC.
 
May -,2010
 
Mr. Brad P. O'Sullivan
401 East 89th Street
Apartment 3K
New York, NY 10128
 
Dear Mr. O'Sullivan:
 
As you are aware, you have been elected to the Board of Directors (the "Board")
of Optionable, Inc. ("Optionable" or the "Company") and appointed interim Chief
Executive Officer of Optionable, effective as of May 17,2010. We welcome you to
Optionable and believe that the extensive experience, knowledge and insights
which you will bring to Optionable will greatly benefit Optionable and its
stockholders.
 
Your annual compensation (pro rated from May 17,2010 for the 2010 calendar year)
for serving on the Board will be $25,000 paid in 12 equal monthly installments
through the Company's normal payroll system. Your annual compensation (pro rated
from May 17,2010 for the 2010 calendar year) for serving as the interim Chief
Executive Officer will be an additional $25,000 paid in 12 equal monthly
installments through the Company's normal payroll system. In addition, you will
be granted options to purchase 500,000 shares of Optionable's Common Stock at an
exercise price per share equal to at least 100%ofthe fair market value of shares
of Optionable's Common Stock as of the date of grant and subject to the
Company's customary vesting schedule and the other terms and conditions of the
Company's standard option agreement. In the event that you resign from either
position, you are removed from the either position for any reason, you are not
re-elected as an officer or a director or you otherwise cease to be an officer
or a director, effective on such date, the Company will have no further payment
obligation to you other than amounts that may be owed to you for your service to
the Company prior to such date. In return for such consideration you will be
expected to fulfill your duties as an officer and a member of the Board, to
attend in person (or if unavailable, by telephone) regularly scheduled meetings
and special meetings of the Board, and to participate in committees of the Board
to which you may be appointed.
 
Thank you for joining Optionable and we look forward to your valuable services
as an officer and a director.
 
Very truly yours,
 
OPTIONABLE, INC.


 